Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 1 of 397 PageID: 1




Charles M. Lizza
William C. Baton
Sarah A. Sullivan
SAUL EWING ARNSTEIN & LEHR LLP
One Riverfront Plaza, Suite 1520
Newark, New Jersey 07102-5426
(973) 286-6700
clizza@saul.com

F. Dominic Cerrito
Eric C. Stops
Angus Chen
Evangeline Shih
Catherine Mattes
QUINN EMANUEL URQUHART & SULLIVAN, LLP
51 Madison Avenue, 22nd Floor
New York, New York 10010
(212) 849-7000

Attorneys for Plaintiff
TherapeuticsMD, Inc.

                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY


THERAPEUTICSMD, INC.,
                                                     Civil Action No. ____________________
                          Plaintiff,
                                                     COMPLAINT FOR
       v.                                            PATENT INFRINGEMENT
AMNEAL PHARMACEUTICALS, INC.,
                                                     (Filed Electronically)
AMNEAL PHARMACEUTICALS, LLC,
and AMNEAL PHARMACEUTICALS OF
NEW YORK LLC,

                          Defendants.


       Plaintiff TherapeuticsMD, Inc. (“TherapeuticsMD”), by its undersigned attorneys, for its

Complaint against defendants Amneal Pharmaceuticals, Inc. (“Amneal Inc.”), Amneal

Pharmaceuticals, LLC (“Amneal LLC”), and Amneal Pharmaceuticals of New York LLC

(“Amneal NY”) (together, “Amneal” or “Defendants”), alleges as follows:
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 2 of 397 PageID: 2




                                      Nature of the Action

       1.      This is an action for patent infringement under the patent laws of the United

States, 35 U.S.C. § 100, et seq., arising from the filing of Abbreviated New Drug Application

(“ANDA”) No. 214293 (“Amneal’s ANDA”) with the United States Food and Drug

Administration (“FDA”) seeking approval to commercially market a generic version of

TherapeuticsMD’s BIJUVA® drug product (“Amneal’s Proposed Product”) before the expiration

of United States Patent Nos. 8,633,178 (the “’178 patent”); 8,846,648 (the “’648 patent”);

8,846,649 (the “’649 patent”); 8,987,237 (the “’237 patent); 8,993,548 (the “’548 patent”);

8,993,549 (the “’549 patent”); 9,006,222 (the “’222 patent”); 9,114,145 (the “’145 patent”);

9,114,146 (the “’146 patent”); 9,301,920 (the “’920 patent”); 10,052,386 (the “’386 patent”); and

10,206,932 (the “’932 patent”) (collectively, “the patents-in-suit”), all owned by

TherapeuticsMD.

                                           The Parties

       2.      Plaintiff TherapeuticsMD is a women’s healthcare company committed to

creating and commercializing innovative products to support women from pregnancy prevention

through menopause. TherapeuticsMD focuses on, and invests heavily in, the development and

commercialization of health solutions that enable new standards of care for women.

TherapeuticsMD is a corporation organized and existing under the laws of the State of Nevada,

having a principal place of business at 951 Yamato Rd., Suite 220, Boca Raton, Florida 33431.

       3.      On information and belief, Defendant Amneal Inc. is a corporation organized and

existing under the laws of the State of Delaware, having a principal place of business at 400

Crossing Boulevard, Bridgewater, New Jersey 08807.

       4.      On information and belief, Defendant Amneal LLC is a limited liability company

organized and existing under the laws of the State of Delaware, having a principal place of


                                               -2-
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 3 of 397 PageID: 3




business at 400 Crossing Boulevard, Bridgewater, New Jersey 08807. On information and

belief, Amneal LLC is a wholly owned subsidiary of Amneal Inc.

       5.      On information and belief, Defendant Amneal NY is a limited liability company

organized and existing under the laws of the State of Delaware, having a place of business at 400

Crossing Blvd., Third Floor, Bridgewater, New Jersey 08807. On information and belief,

Amneal NY is a wholly owned subsidiary of Amneal LLC.

                                       The Patents-in-Suit

       6.      On January 21, 2014, the United States Patent and Trademark Office (“USPTO”)

duly and lawfully issued the ’178 patent, entitled, “Natural Combination Hormone Replacement

Formulations and Therapies,” to TherapeuticsMD as assignee of the inventors. A copy of the

’178 patent is attached hereto as Exhibit A.

       7.      On September 30, 2014, the USPTO duly and lawfully issued the ’648 patent,

entitled, “Natural Combination Hormone Replacement Formulations and Therapies,” to

TherapeuticsMD as assignee of the inventors. A copy of the ’648 patent is attached hereto as

Exhibit B.

       8.      On September 30, 2014, the USPTO duly and lawfully issued the ’649 patent,

entitled, “Natural Combination Hormone Replacement Formulations and Therapies,” to

TherapeuticsMD as assignee of the inventors. A copy of the ’649 patent is attached hereto as

Exhibit C.

       9.      On March 24, 2015, the USPTO duly and lawfully issued the ’237 patent,

entitled, “Natural Combination Hormone Replacement Formulations and Therapies,” to

TherapeuticsMD as assignee of the inventors. A copy of the ’237 patent is attached hereto as

Exhibit D.




                                               -3-
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 4 of 397 PageID: 4




       10.     On March 31, 2015, the USPTO duly and lawfully issued the ’548 patent,

entitled, “Natural Combination Hormone Replacement Formulations and Therapies,” to

TherapeuticsMD as assignee of the inventors. A copy of the ’548 patent is attached hereto as

Exhibit E.

       11.     On March 31, 2015, the USPTO duly and lawfully issued the ’549 patent,

entitled, “Natural Combination Hormone Replacement Formulations and Therapies,” to

TherapeuticsMD as assignee of the inventors. A copy of the ’549 patent is attached hereto as

Exhibit F.

       12.     On April 14, 2015, the USPTO duly and lawfully issued the ’222 patent, entitled,

“Natural Combination Hormone Replacement Formulations and Therapies,” to TherapeuticsMD

as assignee of the inventors. A copy of the ’222 patent is attached hereto as Exhibit G.

       13.     On August 25, 2015, the USPTO duly and lawfully issued the ’145 patent,

entitled, “Natural Combination Hormone Replacement Formulations and Therapies,” to

TherapeuticsMD as assignee of the inventors. A copy of the ’145 patent is attached hereto as

Exhibit H.

       14.     On August 25, 2015, the USPTO duly and lawfully issued the ’146 patent,

entitled, “Natural Combination Hormone Replacement Formulations and Therapies,” to

TherapeuticsMD as assignee of the inventors. A copy of the ’146 patent is attached hereto as

Exhibit I.

       15.     On April 5, 2016, the USPTO duly and lawfully issued the ’920 patent, entitled,

“Natural Combination Hormone Replacement Formulations and Therapies,” to TherapeuticsMD

as assignee of the inventors. A copy of the ’920 patent is attached hereto as Exhibit J.




                                               -4-
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 5 of 397 PageID: 5




       16.     On August 21, 2018, the USPTO duly and lawfully issued the ’386 patent,

entitled, “Progesterone Formulations,” to TherapeuticsMD as assignee of the inventors. A copy

of the ’386 patent is attached hereto as Exhibit K.

       17.     On February 19, 2019, the USPTO duly and lawfully issued the ’932 patent,

entitled, “Natural Combination Hormone Replacement Formulations and Therapies,” to

TherapeuticsMD as assignee of the inventors. A copy of the ’932 patent is attached hereto as

Exhibit L.

                                   The BIJUVA® Drug Product

       18.     TherapeuticsMD holds an approved New Drug Application (“NDA”) under

Section 505(a) of the Federal Food Drug and Cosmetic Act (“FFDCA”), 21 U.S.C. § 355(a), for

estradiol and progesterone capsules (NDA No. 210132), which it sells under the trade name

BIJUVA®. BIJUVA® is an FDA-approved medication indicated in a woman with a uterus for the

treatment of moderate to severe vasomotor symptoms due to menopause.

       19.     The claims of the patents-in-suit cover, inter alia, pharmaceutical compositions

and formulations comprising estradiol and progesterone, pharmaceutical compositions

comprising progesterone, and methods of use of pharmaceutical compositions comprising

estradiol and progesterone.

       20.     Pursuant to 21 U.S.C. § 355(b)(1) and attendant FDA regulations, the patents-in-

suit are listed in the FDA publication, “Approved Drug Products with Therapeutic Equivalence

Evaluations” (the “Orange Book”), with respect to BIJUVA®.

                                     Jurisdiction and Venue

       21.     This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. §§ 1331, 1338(a), 2201, and 2202.




                                               -5-
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 6 of 397 PageID: 6




       22.     TherapeuticsMD received a letter from Amneal no earlier than March 17, 2020,

notifying TherapeuticsMD that Amneal submitted ANDA No. 214293 (“Amneal’s Notice

Letter”). Each page of Amneal’s Notice Letter bears the address 400 Crossing Boulevard, 3rd

Floor, Bridgewater, NJ 08807.

       23.     Attached to the Amneal Notice Letter was a document entitled “Amneal

Pharmaceuticals, LLC Detailed Factual and Legal Basis of Non-Infringement and/or Invalidity”

(“Amneal’s Detailed Statement”).

       24.     On information and belief, one or more acts related to Amneal’s preparation of

Amneal’s ANDA and the preparation of Amneal’s written certifications to the FDA, as called for

by Section 505 of the FFDCA, 21 U.S.C. § 355(j)(2)(A)(vii)(IV) (“Amneal’s Paragraph IV

Certification(s)”), set forth in Amneal’s ANDA were conducted in this District and/or will be

conducted in the District.

       25.     On information and belief, upon FDA approval of Amneal’s ANDA, Amneal

intends to commercially manufacture, import, market, offer for sale, and/or sell Amneal’s

Proposed Product throughout the United States including in this Judicial District.

       26.     On information and belief, Amneal is in the business of, among other things,

manufacturing, marketing, importing, offering for sale, and selling pharmaceutical products,

including generic drug products, throughout the United States, including in this Judicial District.

This Judicial District is a likely destination for the generic drug products described in ANDA

No. 214293. On information and belief, Amneal also prepares and/or aids in the preparation and

submission of ANDAs to the FDA.

       27.     The Court has personal jurisdiction over Amneal LLC by virtue of, inter alia, its

continuous and systematic contacts with the State of New Jersey. On information and belief,




                                               -6-
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 7 of 397 PageID: 7




Amneal LLC’s principal place of business is in Bridgewater, New Jersey. On information and

belief, Amneal LLC is registered with the State of New Jersey’s Division of Revenue and

Enterprise Services as a business operating in New Jersey under Business I.D. No. 0600211542.

On information and belief, Amneal LLC is registered with the State of New Jersey’s Department

of Health as a drug manufacturer and wholesaler, under Registration No. 5002991. On

information and belief, Amneal LLC purposefully has conducted and continues to conduct

business in this Judicial District.

        28.     This Court has personal jurisdiction over Amneal NY because, inter alia, it: (1)

has purposefully availed itself of the privilege of doing business in New Jersey, including

directly or indirectly through its affiliate, agent, and/or alter ego, Amneal LLC, a company that

has its principal place of business in the State of New Jersey and holds licenses with the State of

New Jersey as a pharmacy wholesaler; and (2) maintains extensive and systematic contacts with

the State of New Jersey, including the marketing, distribution, and/or sale of generic

pharmaceutical drugs in New Jersey including through, directly or indirectly, Amneal LLC. On

information and belief, Amneal NY has a place of business at 400 Crossing Blvd., Third Floor,

Bridgewater, New Jersey 08807. On information and belief, Amneal NY is registered with the

State of New Jersey’s Department of Health as a drug manufacturer and wholesaler, under

Registration No. 5003663. On information and belief, Amneal NY purposefully has conducted

and continues to conduct business in this Judicial District.

        29.     This Court has personal jurisdiction over Amneal Inc. because, inter alia, it: (1)

has purposefully availed itself of the privilege of doing business in New Jersey, including

directly or indirectly through its subsidiaries, agents, and/or alter egos, Amneal LLC, a company

that has its principal place of business in the State of New Jersey and holds licenses with the




                                                -7-
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 8 of 397 PageID: 8




State of New Jersey as a pharmacy wholesaler, and Amneal NY, a company that has a place of

business in the State of New Jersey and is registered with the State of New Jersey as a drug

manufacturer and wholesaler; and (2) maintains extensive and systematic contacts with the State

of New Jersey, including the marketing, distribution, and/or sale of generic pharmaceutical drugs

in New Jersey including through, directly or indirectly, Amneal LLC and/or Amneal NY.

       30.     On information and belief, Amneal Inc.’s executive offices are located in

Bridgewater, New Jersey. On information and belief, Amneal Inc. owns or leases numerous

properties throughout New Jersey for the purposes of manufacturing, research and development,

warehousing, and packaging. (See Amneal Pharmaceuticals, Inc. Securities and Exchange

Commission Form 10-K (for the fiscal year ended December 31, 2019) (“Amneal Inc. Form 10-

K”) at 34.)

       31.     On information and belief, Amneal Inc. regularly and continuously transacts

business within New Jersey, including by making pharmaceutical products for sale in New

Jersey and selling pharmaceutical products in New Jersey. On information and belief, Amneal

Inc. derives substantial revenue from the sale of those products in New Jersey and has availed

itself of the privilege of conducting business within New Jersey. Amneal Inc.’s 10-K filing

states, “[t]he Company’s Generics segment includes over 200 product families covering an

extensive range of dosage forms and delivery systems . . . . [and] 113 products either approved

but not yet launched or pending FDA approval.” (Amneal Inc. Form 10-K at 5.) On information

and belief, Amneal Inc. derives substantial revenue from selling generic pharmaceutical products

throughout the United States, including in this Judicial District.

       32.     This Court has personal jurisdiction over Amneal because, inter alia, it has

committed an act of patent infringement under 35 U.S.C. § 271(e)(2), and has sent notice of that




                                                -8-
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 9 of 397 PageID: 9




infringement to TherapeuticsMD. On information and belief, Amneal intends a future course of

conduct that includes acts of patent infringement in New Jersey. These acts have led and will

continue to lead to foreseeable harm and injury to TherapeuticsMD in New Jersey and in this

Judicial District. For example, on information and belief, Amneal will work towards the

regulatory approval, manufacturing, use, importation, marketing, sale, offer for sale, and

distribution of generic pharmaceutical products, including Amneal’s ANDA Product, throughout

the United States, including in New Jersey and in this Judicial District, before the expiration of

the patents-in-suit.

        33.     In Amneal’s Notice Letter, Amneal stated that the name and address of its agent

in the United States authorized to accept written notice requesting access under its Office of

Confidential Access is Lars Taavola, Esq., Amneal Pharmaceuticals, LLC, 400 Crossing

Boulevard, 3rd Floor, Bridgewater, NJ 08807. By naming Mr. Taavola in Bridgewater, NJ as its

agent in connection with this action, Amneal has consented to jurisdiction in New Jersey.

        34.     Amneal LLC has previously been sued in this Judicial District, has availed itself

of New Jersey courts through its assertion of counterclaims in suits brought in New Jersey, and

has not challenged personal jurisdiction. See, e.g., Cubist Pharmaceuticals LLC v. Amneal

Pharmaceuticals, LLC, et al. No. 19-15439 (D.N.J.); Senju Pharmaceutical Co., et al. v. Amneal

Pharmaceuticals LLC et al., No. 18-05571 (D.N.J.); BTG International Limited, et al. v. Actavis

Laboratories FL, Inc., et al., No. 15- 05909 (D.N.J.); Shire Pharmaceutical Development Inc., et

al. v. Amneal Pharmaceuticals LLC, et al., No. 15-02865 (D.N.J.); Novo Nordisk Inc., et al. v.

Amneal Pharmaceuticals, LLC, et al., No. 13-04915 (D.N.J.); Luitpold Pharmaceuticals, Inc. v.

Amneal Pharmaceuticals, LLC, et al.; No. 12-05064 (D.N.J.).




                                                -9-
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 10 of 397 PageID: 10




       35.     Amneal LLC has further availed itself of the jurisdiction of this Court by

initiating litigation in this Judicial District. See, e.g., Amneal Pharmaceuticals LLC v. Reckitt

Benckiser Pharmaceuticals, Inc., et al., No. 15-08864 (D.N.J.).

       36.     Amneal NY has previously been sued in this Judicial District, has availed itself of

New Jersey courts through its assertion of counterclaims in suits brought in New Jersey, and has

not challenged personal jurisdiction. See, e.g., BTG International Limited et al. v. Actavis

Laboratories FL, Inc.. et al., No. 15- 05909 (D.N.J.); Shire Pharmaceutical Development Inc., et

al. v. Amneal Pharmaceuticals LLC, et al., No. 15-02865 (D.N.J.); Novo Nordisk Inc., et al. v.

Amneal Pharmaceuticals, LLC, et al., No. 13-04915 (D.N.J.); Luitpold Pharmaceuticals, Inc. v.

Amneal Pharmaceuticals, LLC, et al.; No. 12-05064 (D.N.J.).

       37.     Venue is proper in this Judicial District pursuant to 28 U.S.C. §§ 1391 and/or

1400(b).

                                  Acts Giving Rise To This Suit

       38.     Pursuant to Section 505 of the FFDCA, Amneal’s ANDA seeks FDA approval to

engage in the commercial manufacture, use, offer for sale, sale, or importation into the United

States of 1 mg/100 mg (estradiol/progesterone) capsules before the patents-in-suit expire.

       39.     On information and belief, following FDA approval of Amneal’s ANDA, Amneal

will make, use, offer to sell, or sell Amneal’s Proposed Product throughout the United States, or

import such generic products into the United States.

       40.     On information and belief, the proposed label or proposed package insert for

Amneal’s Proposed Product states that it is indicated in a woman with a uterus for the treatment

of moderate to severe vasomotor symptoms due to menopause.

       41.     On information and belief, in connection with the filing of its ANDA as described

above, Amneal provided Amneal’s Paragraph IV Certification(s) alleging, inter alia, that the


                                               - 10 -
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 11 of 397 PageID: 11




claims of the patents-in-suit are invalid, unenforceable, and/or will not be infringed by the

activities described in Amneal’s ANDA.

        42.     No earlier than March 17, 2020, TherapeuticsMD received Amneal’s written

notice of its Paragraph IV Certification(s). Amneal’s Notice Letter alleged, inter alia, that the

claims of the patents-in-suit are invalid and/or will not be infringed by the activities described in

Amneal’s ANDA. Amneal’s Notice Letter also informed TherapeuticsMD that Amneal seeks

approval to market Amneal’s Proposed Product before the patents-in-suit expire. Amneal’s

Notice Letter also requested that any correspondence regarding Amneal’s Offer of Confidential

Access to its ANDA pursuant to 21 U.S.C. § 355(j)(5)(C) be sent to Amneal at 400 Crossing

Boulevard in Bridgewater, NJ 08807.

                                Count I: Infringement of the ’178 Patent

        43.     TherapeuticsMD repeats and realleges the allegations of the preceding paragraphs

as if fully set forth herein.

        44.     Amneal, by the submission of its Paragraph IV Certification(s) as part of its

ANDA to the FDA, has indicated that it seeks approval to engage in the commercial

manufacture, use, offer for sale, sale, or importation into the United States of Amneal’s Proposed

Product, before the expiration of the ’178 patent.

        45.     Amneal’s ANDA has been pending before the FDA since at least March 16, 2020,

the date that Amneal sent Amneal’s Notice Letter to TherapeuticsMD.

        46.     Amneal’s submission of its ANDA to engage in the commercial manufacture, use,

offer for sale, sale, or importation into the United States of Amneal’s Proposed Product, before

the expiration of the ’178 patent, constitutes infringement of one or more of the claims of that

patent under 35 U.S.C. § 271(e)(2)(A).




                                                 - 11 -
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 12 of 397 PageID: 12




       47.     There is a justiciable controversy between TherapeuticsMD and Amneal as to the

infringement of the ’178 patent.

       48.     Unless enjoined by this Court, upon FDA approval of Amneal’s ANDA, Amneal

will infringe one or more claims of the ’178 patent under 35 U.S.C. § 271(a) by making, using,

offering to sell, selling, and/or importing Amneal’s Proposed Product in the United States.

       49.     Unless enjoined by this Court, upon FDA approval of Amneal’s ANDA, Amneal

will induce infringement of one or more claims of the ’178 patent under 35 U.S.C. § 271(b) by

making, using, offering to sell, selling, and/or importing Amneal’s Proposed Product in the

United States. On information and belief, upon FDA approval of Amneal’s ANDA, Amneal will

intentionally encourage acts of direct infringement with knowledge of the ’178 patent and

knowledge that its acts are encouraging infringement.

       50.     Unless enjoined by this Court, upon FDA approval of Amneal’s ANDA, Amneal

will contributorily infringe one or more claims of the ’178 patent under 35 U.S.C. § 271(c) by

making, using, offering to sell, selling, and/or importing Amneal’s Proposed Product in the

United States. On information and belief, Amneal has had and continues to have knowledge that

Amneal’s Proposed Product is especially adapted for a use that infringes one or more claims of

the ’178 patent and that there is no substantial non-infringing use for Amneal’s Proposed

Product.

       51.     TherapeuticsMD will be substantially and irreparably damaged and harmed if

Amneal’s infringement of the ’178 patent is not enjoined.

       52.     TherapeuticsMD does not have an adequate remedy at law.

       53.     This case is exceptional and TherapeuticsMD is entitled to an award of its

reasonable attorneys’ fees under 35 U.S.C. § 285.




                                              - 12 -
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 13 of 397 PageID: 13




                                Count II: Infringement of the ’648 Patent

        54.     TherapeuticsMD repeats and realleges the allegations of the preceding paragraphs

as if fully set forth herein.

        55.     Amneal, by the submission of its Paragraph IV Certification(s) as part of its

ANDA to the FDA, has indicated that it seeks approval to engage in the commercial

manufacture, use, offer for sale, sale, or importation into the United States of Amneal’s Proposed

Product, before the expiration of the ’648 patent.

        56.     Amneal’s ANDA has been pending before the FDA since at least March 16, 2020,

the date that Amneal sent Amneal’s Notice Letter to TherapeuticsMD.

        57.     Amneal’s submission of its ANDA to engage in the commercial manufacture, use,

offer for sale, sale, or importation into the United States of Amneal’s Proposed Product, before

the expiration of the ’648 patent, constitutes infringement of one or more of the claims of that

patent under 35 U.S.C. § 271(e)(2)(A).

        58.     There is a justiciable controversy between TherapeuticsMD and Amneal as to the

infringement of the ’648 patent.

        59.     Unless enjoined by this Court, upon FDA approval of Amneal’s ANDA, Amneal

will infringe one or more claims of the ’648 patent under 35 U.S.C. § 271(a) by making, using,

offering to sell, selling, and/or importing Amneal’s Proposed Product in the United States.

        60.     Unless enjoined by this Court, upon FDA approval of Amneal’s ANDA, Amneal

will induce infringement of one or more claims of the ’648 patent under 35 U.S.C. § 271(b) by

making, using, offering to sell, selling, and/or importing Amneal’s Proposed Product in the

United States. On information and belief, upon FDA approval of Amneal’s ANDA, Amneal will

intentionally encourage acts of direct infringement with knowledge of the ’648 patent and

knowledge that its acts are encouraging infringement.


                                                 - 13 -
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 14 of 397 PageID: 14




        61.     Unless enjoined by this Court, upon FDA approval of Amneal’s ANDA, Amneal

will contributorily infringe one or more claims of the ’648 patent under 35 U.S.C. § 271(c) by

making, using, offering to sell, selling, and/or importing Amneal’s Proposed Product in the

United States. On information and belief, Amneal has had and continues to have knowledge that

Amneal’s Proposed Product is especially adapted for a use that infringes one or more claims of

the ’648 patent and that there is no substantial non-infringing use for Amneal’s Proposed

Product.

        62.     TherapeuticsMD will be substantially and irreparably damaged and harmed if

Amneal’s infringement of the ’648 patent is not enjoined.

        63.     TherapeuticsMD does not have an adequate remedy at law.

        64.     This case is exceptional and TherapeuticsMD is entitled to an award of its

reasonable attorneys’ fees under 35 U.S.C. § 285.

                                Count III: Infringement of the ’649 Patent

        65.     TherapeuticsMD repeats and realleges the allegations of the preceding paragraphs

as if fully set forth herein.

        66.     Amneal, by the submission of its Paragraph IV Certification(s) as part of its

ANDA to the FDA, has indicated that it seeks approval to engage in the commercial

manufacture, use, offer for sale, sale, or importation into the United States of Amneal’s Proposed

Product, before the expiration of the ’649 patent.

        67.     Amneal’s ANDA has been pending before the FDA since at least March 16, 2020,

the date that Amneal sent Amneal’s Notice Letter to TherapeuticsMD.

        68.     Amneal’s submission of its ANDA to engage in the commercial manufacture, use,

offer for sale, sale, or importation into the United States of Amneal’s Proposed Product, before




                                                  - 14 -
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 15 of 397 PageID: 15




the expiration of the ’649 patent, constitutes infringement of one or more of the claims of that

patent under 35 U.S.C. § 271(e)(2)(A).

       69.     There is a justiciable controversy between TherapeuticsMD and Amneal as to the

infringement of the ’649 patent.

       70.     Unless enjoined by this Court, upon FDA approval of Amneal’s ANDA, Amneal

will infringe one or more claims of the ’649 patent under 35 U.S.C. § 271(a) by making, using,

offering to sell, selling, and/or importing Amneal’s Proposed Product in the United States.

       71.     Unless enjoined by this Court, upon FDA approval of Amneal’s ANDA, Amneal

will induce infringement of one or more claims of the ’649 patent under 35 U.S.C. § 271(b) by

making, using, offering to sell, selling, and/or importing Amneal’s Proposed Product in the

United States. On information and belief, upon FDA approval of Amneal’s ANDA, Amneal will

intentionally encourage acts of direct infringement with knowledge of the ’649 patent and

knowledge that its acts are encouraging infringement.

       72.     Unless enjoined by this Court, upon FDA approval of Amneal’s ANDA, Amneal

will contributorily infringe one or more claims of the ’649 patent under 35 U.S.C. § 271(c) by

making, using, offering to sell, selling, and/or importing Amneal’s Proposed Product in the

United States. On information and belief, Amneal has had and continues to have knowledge that

Amneal’s Proposed Product is especially adapted for a use that infringes one or more claims of

the ’649 patent and that there is no substantial non-infringing use for Amneal’s Proposed

Product.

       73.     TherapeuticsMD will be substantially and irreparably damaged and harmed if

Amneal’s infringement of the ’649 patent is not enjoined.

       74.     TherapeuticsMD does not have an adequate remedy at law.




                                               - 15 -
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 16 of 397 PageID: 16




        75.     This case is exceptional and TherapeuticsMD is entitled to an award of its

reasonable attorneys’ fees under 35 U.S.C. § 285.

                                Count IV: Infringement of the ’237 Patent

        76.     TherapeuticsMD repeats and realleges the allegations of the preceding paragraphs

as if fully set forth herein.

        77.     Amneal, by the submission of its Paragraph IV Certification(s) as part of its

ANDA to the FDA, has indicated that it seeks approval to engage in the commercial

manufacture, use, offer for sale, sale, or importation into the United States of Amneal’s Proposed

Product, before the expiration of the ’237 patent.

        78.     Amneal’s ANDA has been pending before the FDA since at least March 16, 2020,

the date that Amneal sent Amneal’s Notice Letter to TherapeuticsMD.

        79.     Amneal’s submission of its ANDA to engage in the commercial manufacture, use,

offer for sale, sale, or importation into the United States of Amneal’s Proposed Product, before

the expiration of the ’237 patent, constitutes infringement of one or more of the claims of that

patent under 35 U.S.C. § 271(e)(2)(A).

        80.     There is a justiciable controversy between TherapeuticsMD and Amneal as to the

infringement of the ’237 patent.

        81.     Unless enjoined by this Court, upon FDA approval of Amneal’s ANDA, Amneal

will infringe one or more claims of the ’237 patent under 35 U.S.C. § 271(a) by making, using,

offering to sell, selling, and/or importing Amneal’s Proposed Product in the United States.

        82.     Unless enjoined by this Court, upon FDA approval of Amneal’s ANDA, Amneal

will induce infringement of one or more claims of the ’237 patent under 35 U.S.C. § 271(b) by

making, using, offering to sell, selling, and/or importing Amneal’s Proposed Product in the

United States. On information and belief, upon FDA approval of Amneal’s ANDA, Amneal will


                                                  - 16 -
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 17 of 397 PageID: 17




intentionally encourage acts of direct infringement with knowledge of the ’237 patent and

knowledge that its acts are encouraging infringement.

        83.     Unless enjoined by this Court, upon FDA approval of Amneal’s ANDA, Amneal

will contributorily infringe one or more claims of the ’237 patent under 35 U.S.C. § 271(c) by

making, using, offering to sell, selling, and/or importing Amneal’s Proposed Product in the

United States. On information and belief, Amneal has had and continues to have knowledge that

Amneal’s Proposed Product is especially adapted for a use that infringes one or more claims of

the ’237 patent and that there is no substantial non-infringing use for Amneal’s Proposed

Product.

        84.     TherapeuticsMD will be substantially and irreparably damaged and harmed if

Amneal’s infringement of the ’237 patent is not enjoined.

        85.     TherapeuticsMD does not have an adequate remedy at law.

        86.     This case is exceptional and TherapeuticsMD is entitled to an award of its

reasonable attorneys’ fees under 35 U.S.C. § 285.

                                Count V: Infringement of the ’548 Patent

        87.     TherapeuticsMD repeats and realleges the allegations of the preceding paragraphs

as if fully set forth herein.

        88.     Amneal, by the submission of its Paragraph IV Certification(s) as part of its

ANDA to the FDA, has indicated that it seeks approval to engage in the commercial

manufacture, use, offer for sale, sale, or importation into the United States of Amneal’s Proposed

Product, before the expiration of the ’548 patent.

        89.     Amneal’s ANDA has been pending before the FDA since at least March 16, 2020,

the date that Amneal sent Amneal’s Notice Letter to TherapeuticsMD.




                                                 - 17 -
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 18 of 397 PageID: 18




       90.     Amneal’s submission of its ANDA to engage in the commercial manufacture, use,

offer for sale, sale, or importation into the United States of Amneal’s Proposed Product, before

the expiration of the ’548 patent, constitutes infringement of one or more of the claims of that

patent under 35 U.S.C. § 271(e)(2)(A).

       91.     There is a justiciable controversy between TherapeuticsMD and Amneal as to the

infringement of the ’548 patent.

       92.     Unless enjoined by this Court, upon FDA approval of Amneal’s ANDA, Amneal

will infringe one or more claims of the ’548 patent under 35 U.S.C. § 271(a) by making, using,

offering to sell, selling, and/or importing Amneal’s Proposed Product in the United States.

       93.     Unless enjoined by this Court, upon FDA approval of Amneal’s ANDA, Amneal

will induce infringement of one or more claims of the ’548 patent under 35 U.S.C. § 271(b) by

making, using, offering to sell, selling, and/or importing Amneal’s Proposed Product in the

United States. On information and belief, upon FDA approval of Amneal’s ANDA, Amneal will

intentionally encourage acts of direct infringement with knowledge of the ’548 patent and

knowledge that its acts are encouraging infringement.

       94.     Unless enjoined by this Court, upon FDA approval of Amneal’s ANDA, Amneal

will contributorily infringe one or more claims of the ’548 patent under 35 U.S.C. § 271(c) by

making, using, offering to sell, selling, and/or importing Amneal’s Proposed Product in the

United States. On information and belief, Amneal has had and continues to have knowledge that

Amneal’s Proposed Product is especially adapted for a use that infringes one or more claims of

the ’548 patent and that there is no substantial non-infringing use for Amneal’s Proposed

Product.




                                               - 18 -
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 19 of 397 PageID: 19




        95.     TherapeuticsMD will be substantially and irreparably damaged and harmed if

Amneal’s infringement of the ’548 patent is not enjoined.

        96.     TherapeuticsMD does not have an adequate remedy at law.

        97.     This case is exceptional and TherapeuticsMD is entitled to an award of its

reasonable attorneys’ fees under 35 U.S.C. § 285.

                                Count VI: Infringement of the ’549 Patent

        98.     TherapeuticsMD repeats and realleges the allegations of the preceding paragraphs

as if fully set forth herein.

        99.     Amneal, by the submission of its Paragraph IV Certification(s) as part of its

ANDA to the FDA, has indicated that it seeks approval to engage in the commercial

manufacture, use, offer for sale, sale, or importation into the United States of Amneal’s Proposed

Product, before the expiration of the ’549 patent.

        100.    Amneal’s ANDA has been pending before the FDA since at least March 16, 2020,

the date that Amneal sent Amneal’s Notice Letter to TherapeuticsMD.

        101.    Amneal’s submission of its ANDA to engage in the commercial manufacture, use,

offer for sale, sale, or importation into the United States of Amneal’s Proposed Product, before

the expiration of the ’549 patent, constitutes infringement of one or more of the claims of that

patent under 35 U.S.C. § 271(e)(2)(A).

        102.    There is a justiciable controversy between TherapeuticsMD and Amneal as to the

infringement of the ’549 patent.

        103.    Unless enjoined by this Court, upon FDA approval of Amneal’s ANDA, Amneal

will infringe one or more claims of the ’549 patent under 35 U.S.C. § 271(a) by making, using,

offering to sell, selling, and/or importing Amneal’s Proposed Product in the United States.




                                                  - 19 -
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 20 of 397 PageID: 20




        104.    Unless enjoined by this Court, upon FDA approval of Amneal’s ANDA, Amneal

will induce infringement of one or more claims of the ’549 patent under 35 U.S.C. § 271(b) by

making, using, offering to sell, selling, and/or importing Amneal’s Proposed Product in the

United States. On information and belief, upon FDA approval of Amneal’s ANDA, Amneal will

intentionally encourage acts of direct infringement with knowledge of the ’549 patent and

knowledge that its acts are encouraging infringement.

        105.    Unless enjoined by this Court, upon FDA approval of Amneal’s ANDA, Amneal

will contributorily infringe one or more claims of the ’549 patent under 35 U.S.C. § 271(c) by

making, using, offering to sell, selling, and/or importing Amneal’s Proposed Product in the

United States. On information and belief, Amneal has had and continues to have knowledge that

Amneal’s Proposed Product is especially adapted for a use that infringes one or more claims of

the ’549 patent and that there is no substantial non-infringing use for Amneal’s Proposed

Product.

        106.    TherapeuticsMD will be substantially and irreparably damaged and harmed if

Amneal’s infringement of the ’549 patent is not enjoined.

        107.    TherapeuticsMD does not have an adequate remedy at law.

        108.    This case is exceptional and TherapeuticsMD is entitled to an award of its

reasonable attorneys’ fees under 35 U.S.C. § 285.

                            Count VII: Infringement of the ’222 Patent

        109.    TherapeuticsMD repeats and realleges the allegations of the preceding paragraphs

as if fully set forth herein.

        110.    Amneal, by the submission of its Paragraph IV Certification(s) as part of its

ANDA to the FDA, has indicated that it seeks approval to engage in the commercial




                                               - 20 -
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 21 of 397 PageID: 21




manufacture, use, offer for sale, sale, or importation into the United States of Amneal’s Proposed

Product, before the expiration of the ’222 patent.

       111.    Amneal’s ANDA has been pending before the FDA since at least March 16, 2020,

the date that Amneal sent Amneal’s Notice Letter to TherapeuticsMD.

       112.    Amneal’s submission of its ANDA to engage in the commercial manufacture, use,

offer for sale, sale, or importation into the United States of Amneal’s Proposed Product, before

the expiration of the ’222 patent, constitutes infringement of one or more of the claims of that

patent under 35 U.S.C. § 271(e)(2)(A).

       113.    There is a justiciable controversy between TherapeuticsMD and Amneal as to the

infringement of the ’222 patent.

       114.    Unless enjoined by this Court, upon FDA approval of Amneal’s ANDA, Amneal

will infringe one or more claims of the ’222 patent under 35 U.S.C. § 271(a) by making, using,

offering to sell, selling, and/or importing Amneal’s Proposed Product in the United States.

       115.    Unless enjoined by this Court, upon FDA approval of Amneal’s ANDA, Amneal

will induce infringement of one or more claims of the ’222 patent under 35 U.S.C. § 271(b) by

making, using, offering to sell, selling, and/or importing Amneal’s Proposed Product in the

United States. On information and belief, upon FDA approval of Amneal’s ANDA, Amneal will

intentionally encourage acts of direct infringement with knowledge of the ’222 patent and

knowledge that its acts are encouraging infringement.

       116.    Unless enjoined by this Court, upon FDA approval of Amneal’s ANDA, Amneal

will contributorily infringe one or more claims of the ’222 patent under 35 U.S.C. § 271(c) by

making, using, offering to sell, selling, and/or importing Amneal’s Proposed Product in the

United States. On information and belief, Amneal has had and continues to have knowledge that




                                               - 21 -
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 22 of 397 PageID: 22




Amneal’s Proposed Product is especially adapted for a use that infringes one or more claims of

the ’222 patent and that there is no substantial non-infringing use for Amneal’s Proposed

Product.

        117.    TherapeuticsMD will be substantially and irreparably damaged and harmed if

Amneal’s infringement of the ’222 patent is not enjoined.

        118.    TherapeuticsMD does not have an adequate remedy at law.

        119.    This case is exceptional and TherapeuticsMD is entitled to an award of its

reasonable attorneys’ fees under 35 U.S.C. § 285.

                            Count VIII: Infringement of the ’145 Patent

        120.    TherapeuticsMD repeats and realleges the allegations of the preceding paragraphs

as if fully set forth herein.

        121.    Amneal, by the submission of its Paragraph IV Certification(s) as part of its

ANDA to the FDA, has indicated that it seeks approval to engage in the commercial

manufacture, use, offer for sale, sale, or importation into the United States of Amneal’s Proposed

Product, before the expiration of the ’145 patent.

        122.    Amneal’s ANDA has been pending before the FDA since at least March 16, 2020,

the date that Amneal sent Amneal’s Notice Letter to TherapeuticsMD.

        123.    Amneal’s submission of its ANDA to engage in the commercial manufacture, use,

offer for sale, sale, or importation into the United States of Amneal’s Proposed Product, before

the expiration of the ’145 patent, constitutes infringement of one or more of the claims of that

patent under 35 U.S.C. § 271(e)(2)(A).

        124.    There is a justiciable controversy between TherapeuticsMD and Amneal as to the

infringement of the ’145 patent.




                                               - 22 -
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 23 of 397 PageID: 23




        125.    Unless enjoined by this Court, upon FDA approval of Amneal’s ANDA, Amneal

will infringe one or more claims of the ’145 patent under 35 U.S.C. § 271(a) by making, using,

offering to sell, selling, and/or importing Amneal’s Proposed Product in the United States.

        126.    Unless enjoined by this Court, upon FDA approval of Amneal’s ANDA, Amneal

will induce infringement of one or more claims of the ’145 patent under 35 U.S.C. § 271(b) by

making, using, offering to sell, selling, and/or importing Amneal’s Proposed Product in the

United States. On information and belief, upon FDA approval of Amneal’s ANDA, Amneal will

intentionally encourage acts of direct infringement with knowledge of the ’145 patent and

knowledge that its acts are encouraging infringement.

        127.    Unless enjoined by this Court, upon FDA approval of Amneal’s ANDA, Amneal

will contributorily infringe one or more claims of the ’145 patent under 35 U.S.C. § 271(c) by

making, using, offering to sell, selling, and/or importing Amneal’s Proposed Product in the

United States. On information and belief, Amneal has had and continues to have knowledge that

Amneal’s Proposed Product is especially adapted for a use that infringes one or more claims of

the ’145 patent and that there is no substantial non-infringing use for Amneal’s Proposed

Product.

        128.    TherapeuticsMD will be substantially and irreparably damaged and harmed if

Amneal’s infringement of the ’145 patent is not enjoined.

        129.    TherapeuticsMD does not have an adequate remedy at law.

        130.    This case is exceptional and TherapeuticsMD is entitled to an award of its

reasonable attorneys’ fees under 35 U.S.C. § 285.

                                Count IX: Infringement of the ’146 Patent

        131.    TherapeuticsMD repeats and realleges the allegations of the preceding paragraphs

as if fully set forth herein.


                                                  - 23 -
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 24 of 397 PageID: 24




       132.    Amneal, by the submission of its Paragraph IV Certification(s) as part of its

ANDA to the FDA, has indicated that it seeks approval to engage in the commercial

manufacture, use, offer for sale, sale, or importation into the United States of Amneal’s Proposed

Product, before the expiration of the ’146 patent.

       133.    Amneal’s ANDA has been pending before the FDA since at least March 16, 2020,

the date that Amneal sent Amneal’s Notice Letter to TherapeuticsMD.

       134.    Amneal’s submission of its ANDA to engage in the commercial manufacture, use,

offer for sale, sale, or importation into the United States of Amneal’s Proposed Product, before

the expiration of the ’146 patent, constitutes infringement of one or more of the claims of that

patent under 35 U.S.C. § 271(e)(2)(A).

       135.    There is a justiciable controversy between TherapeuticsMD and Amneal as to the

infringement of the ’146 patent.

       136.    Unless enjoined by this Court, upon FDA approval of Amneal’s ANDA, Amneal

will infringe one or more claims of the ’146 patent under 35 U.S.C. § 271(a) by making, using,

offering to sell, selling, and/or importing Amneal’s Proposed Product in the United States.

       137.    Unless enjoined by this Court, upon FDA approval of Amneal’s ANDA, Amneal

will induce infringement of one or more claims of the ’146 patent under 35 U.S.C. § 271(b) by

making, using, offering to sell, selling, and/or importing Amneal’s Proposed Product in the

United States. On information and belief, upon FDA approval of Amneal’s ANDA, Amneal will

intentionally encourage acts of direct infringement with knowledge of the ’146 patent and

knowledge that its acts are encouraging infringement.

       138.    Unless enjoined by this Court, upon FDA approval of Amneal’s ANDA, Amneal

will contributorily infringe one or more claims of the ’146 patent under 35 U.S.C. § 271(c) by




                                               - 24 -
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 25 of 397 PageID: 25




making, using, offering to sell, selling, and/or importing Amneal’s Proposed Product in the

United States. On information and belief, Amneal has had and continues to have knowledge that

Amneal’s Proposed Product is especially adapted for a use that infringes one or more claims of

the ’146 patent and that there is no substantial non-infringing use for Amneal’s Proposed

Product.

        139.    TherapeuticsMD will be substantially and irreparably damaged and harmed if

Amneal’s infringement of the ’146 patent is not enjoined.

        140.    TherapeuticsMD does not have an adequate remedy at law.

        141.    This case is exceptional and TherapeuticsMD is entitled to an award of its

reasonable attorneys’ fees under 35 U.S.C. § 285.

                                Count X: Infringement of the ’920 Patent

        142.    TherapeuticsMD repeats and realleges the allegations of the preceding paragraphs

as if fully set forth herein.

        143.    Amneal, by the submission of its Paragraph IV Certification(s) as part of its

ANDA to the FDA, has indicated that it seeks approval to engage in the commercial

manufacture, use, offer for sale, sale, or importation into the United States of Amneal’s Proposed

Product, before the expiration of the ’920 patent.

        144.    Amneal’s ANDA has been pending before the FDA since at least March 16, 2020,

the date that Amneal sent Amneal’s Notice Letter to TherapeuticsMD.

        145.    Amneal’s submission of its ANDA to engage in the commercial manufacture, use,

offer for sale, sale, or importation into the United States of Amneal’s Proposed Product, before

the expiration of the ’920 patent, constitutes infringement of one or more of the claims of that

patent under 35 U.S.C. § 271(e)(2)(A).




                                                 - 25 -
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 26 of 397 PageID: 26




       146.    There is a justiciable controversy between TherapeuticsMD and Amneal as to the

infringement of the ’920 patent.

       147.    Unless enjoined by this Court, upon FDA approval of Amneal’s ANDA, Amneal

will infringe one or more claims of the ’920 patent under 35 U.S.C. § 271(a) by making, using,

offering to sell, selling, and/or importing Amneal’s Proposed Product in the United States.

       148.    Unless enjoined by this Court, upon FDA approval of Amneal’s ANDA, Amneal

will induce infringement of one or more claims of the ’920 patent under 35 U.S.C. § 271(b) by

making, using, offering to sell, selling, and/or importing Amneal’s Proposed Product in the

United States. On information and belief, upon FDA approval of Amneal’s ANDA, Amneal will

intentionally encourage acts of direct infringement with knowledge of the ’920 patent and

knowledge that its acts are encouraging infringement.

       149.    Unless enjoined by this Court, upon FDA approval of Amneal’s ANDA, Amneal

will contributorily infringe one or more claims of the ’920 patent under 35 U.S.C. § 271(c) by

making, using, offering to sell, selling, and/or importing Amneal’s Proposed Product in the

United States. On information and belief, Amneal has had and continues to have knowledge that

Amneal’s Proposed Product is especially adapted for a use that infringes one or more claims of

the ’920 patent and that there is no substantial non-infringing use for Amneal’s Proposed

Product.

       150.    TherapeuticsMD will be substantially and irreparably damaged and harmed if

Amneal’s infringement of the ’920 patent is not enjoined.

       151.    TherapeuticsMD does not have an adequate remedy at law.

       152.    This case is exceptional and TherapeuticsMD is entitled to an award of its

reasonable attorneys’ fees under 35 U.S.C. § 285.




                                              - 26 -
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 27 of 397 PageID: 27




                                Count XI: Infringement of the ’386 Patent

        153.    TherapeuticsMD repeats and realleges the allegations of the preceding paragraphs

as if fully set forth herein.

        154.    Amneal, by the submission of its Paragraph IV Certification(s) as part of its

ANDA to the FDA, has indicated that it seeks approval to engage in the commercial

manufacture, use, offer for sale, sale, or importation into the United States of Amneal’s Proposed

Product, before the expiration of the ’386 patent.

        155.    Amneal’s ANDA has been pending before the FDA since at least March 16, 2020,

the date that Amneal sent Amneal’s Notice Letter to TherapeuticsMD.

        156.    Amneal’s submission of its ANDA to engage in the commercial manufacture, use,

offer for sale, sale, or importation into the United States of Amneal’s Proposed Product, before

the expiration of the ’386 patent, constitutes infringement of one or more of the claims of that

patent under 35 U.S.C. § 271(e)(2)(A).

        157.    There is a justiciable controversy between TherapeuticsMD and Amneal as to the

infringement of the ’386 patent.

        158.    Unless enjoined by this Court, upon FDA approval of Amneal’s ANDA, Amneal

will infringe one or more claims of the ’386 patent under 35 U.S.C. § 271(a) by making, using,

offering to sell, selling, and/or importing Amneal’s Proposed Product in the United States.

        159.    Unless enjoined by this Court, upon FDA approval of Amneal’s ANDA, Amneal

will induce infringement of one or more claims of the ’386 patent under 35 U.S.C. § 271(b) by

making, using, offering to sell, selling, and/or importing Amneal’s Proposed Product in the

United States. On information and belief, upon FDA approval of Amneal’s ANDA, Amneal will

intentionally encourage acts of direct infringement with knowledge of the ’386 patent and

knowledge that its acts are encouraging infringement.


                                                  - 27 -
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 28 of 397 PageID: 28




        160.    Unless enjoined by this Court, upon FDA approval of Amneal’s ANDA, Amneal

will contributorily infringe one or more claims of the ’386 patent under 35 U.S.C. § 271(c) by

making, using, offering to sell, selling, and/or importing Amneal’s Proposed Product in the

United States. On information and belief, Amneal has had and continues to have knowledge that

Amneal’s Proposed Product is especially adapted for a use that infringes one or more claims of

the ’386 patent and that there is no substantial non-infringing use for Amneal’s Proposed

Product.

        161.    TherapeuticsMD will be substantially and irreparably damaged and harmed if

Amneal’s infringement of the ’386 patent is not enjoined.

        162.    TherapeuticsMD does not have an adequate remedy at law.

        163.    This case is exceptional and TherapeuticsMD is entitled to an award of its

reasonable attorneys’ fees under 35 U.S.C. § 285.

                            Count XII: Infringement of the ’932 Patent

        164.    TherapeuticsMD repeats and realleges the allegations of the preceding paragraphs

as if fully set forth herein.

        165.    Amneal, by the submission of its Paragraph IV Certification(s) as part of its

ANDA to the FDA, has indicated that it seeks approval to engage in the commercial

manufacture, use, offer for sale, sale, or importation into the United States of Amneal’s Proposed

Product, before the expiration of the ’932 patent.

        166.    Amneal’s ANDA has been pending before the FDA since at least March 16, 2020,

the date that Amneal sent Amneal’s Notice Letter to TherapeuticsMD.

        167.    Amneal’s submission of its ANDA to engage in the commercial manufacture, use,

offer for sale, sale, or importation into the United States of Amneal’s Proposed Product, before




                                               - 28 -
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 29 of 397 PageID: 29




the expiration of the ’932 patent, constitutes infringement of one or more of the claims of that

patent under 35 U.S.C. § 271(e)(2)(A).

       168.    There is a justiciable controversy between TherapeuticsMD and Amneal as to the

infringement of the ’932 patent.

       169.    Unless enjoined by this Court, upon FDA approval of Amneal’s ANDA, Amneal

will infringe one or more claims of the ’932 patent under 35 U.S.C. § 271(a) by making, using,

offering to sell, selling, and/or importing Amneal’s Proposed Product in the United States.

       170.    Unless enjoined by this Court, upon FDA approval of Amneal’s ANDA, Amneal

will induce infringement of one or more claims of the ’932 patent under 35 U.S.C. § 271(b) by

making, using, offering to sell, selling, and/or importing Amneal’s Proposed Product in the

United States. On information and belief, upon FDA approval of Amneal’s ANDA, Amneal will

intentionally encourage acts of direct infringement with knowledge of the ’932 patent and

knowledge that its acts are encouraging infringement.

       171.    Unless enjoined by this Court, upon FDA approval of Amneal’s ANDA, Amneal

will contributorily infringe one or more claims of the ’932 patent under 35 U.S.C. § 271(c) by

making, using, offering to sell, selling, and/or importing Amneal’s Proposed Product in the

United States. On information and belief, Amneal has had and continues to have knowledge that

Amneal’s Proposed Product is especially adapted for a use that infringes one or more claims of

the ’932 patent and that there is no substantial non-infringing use for Amneal’s Proposed

Product.

       172.    TherapeuticsMD will be substantially and irreparably damaged and harmed if

Amneal’s infringement of the ’932 patent is not enjoined.

       173.    TherapeuticsMD does not have an adequate remedy at law.




                                               - 29 -
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 30 of 397 PageID: 30




        174.       This case is exceptional and TherapeuticsMD is entitled to an award of its

reasonable attorneys’ fees under 35 U.S.C. § 285.

                                       PRAYER FOR RELIEF

        WHEREFORE, Plaintiff TherapeuticsMD respectfully requests the following relief:

        (A)        A Judgment that Amneal has infringed the patents-in-suit by submitting ANDA

No. 214293;

        (B)        A Judgment that Amneal has infringed, and that Amneal’s making, using, offering

to sell, selling, or importing Amneal’s Proposed Product will infringe one or more claims of the

patents-in-suit;

        (C)        An Order that the effective date of FDA approval of ANDA No. 214293 be a date

which is not earlier than the later of the expiration of the patents-in-suit, or any later expiration of

exclusivity to which TherapeuticsMD is or becomes entitled;

        (D)        Preliminary and permanent injunctions enjoining Amneal and its officers, agents,

attorneys, and employees, and those acting in privity or concert with them, from making, using,

offering to sell, selling, or importing Amneal’s Proposed Product until after the expiration of the

patents-in-suit, or any later expiration of exclusivity to which TherapeuticsMD is or becomes

entitled;

        (E)        A permanent injunction, pursuant to 35 U.S.C. § 271(e)(4)(B), restraining and

enjoining Amneal, its officers, agents, attorneys, and employees, and those acting in privity or

concert with them, from practicing any of the claimed inventions of the patents-in-suit, or from

actively inducing or contributing to the infringement of any claim of the patents-in-suit, until

after the expiration of the patents-in-suit, or any later expiration of exclusivity to which

TherapeuticsMD is or becomes entitled;




                                                  - 30 -
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 31 of 397 PageID: 31




       (F)     A Judgment that the commercial manufacture, use, offer for sale, sale, and/or

importation into the United States of Amneal’s Proposed Product will directly infringe, induce,

and/or contribute to infringement of the patents-in-suit;

       (G)     To the extent that Amneal has committed any acts with respect to the claimed

inventions of the patents-in-suit, other than those acts expressly exempted by 35 U.S.C. §

271(e)(1), a Judgment awarding TherapeuticsMD damages for such acts;

       (H)     If Amneal engages in the commercial manufacture, use, offer for sale, sale, and/or

importation into the United States of Amneal’s Proposed Product before the expiration of the

patents-in-suit, a Judgment awarding damages to TherapeuticsMD resulting from such

infringement, together with interest;

       (I)     A Judgment declaring that the patents-in-suit remain valid and enforceable;

       (J)     A Judgment that this is an exceptional case pursuant to 35 U.S.C. § 285 and

awarding TherapeuticsMD its attorneys’ fees incurred in this action;

       (K)     A Judgment awarding TherapeuticsMD its costs and expenses incurred in this

action; and

       (L)     Such further and other relief as this Court may deem just and proper.




                                               - 31 -
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 32 of 397 PageID: 32




Dated: April 29, 2020                        By: s/ Charles M. Lizza
                                                 Charles M. Lizza
Of Counsel:                                      William C. Baton
F. Dominic Cerrito                               Sarah A. Sullivan
Eric C. Stops                                    SAUL EWING ARNSTEIN & LEHR LLP
Angus Chen                                       One Riverfront Plaza, Suite 1520
Evangeline Shih                                  Newark, New Jersey 07102-5426
Catherine Mattes                                 (973) 286-6700
QUINN EMANUEL URQUHART & SULLIVAN, LLP           clizza@saul.com
51 Madison Avenue, 22nd Floor
New York, New York 10010                        Attorneys for Plaintiff
(212) 849-7000                                  TherapeuticsMD, Inc.




                                    - 32 -
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 33 of 397 PageID: 33




         CERTIFICATION PURSUANT TO LOCAL CIVIL RULES 11.2 & 40.1

       I hereby certify that, to the best of my knowledge, the matter in controversy is not the

subject of any other action pending in any court or of any pending arbitration or administrative

proceeding.

Dated: April 29, 2020                                 By: s/ Charles M. Lizza
                                                          Charles M. Lizza
Of Counsel:                                               William C. Baton
F. Dominic Cerrito                                        Sarah A. Sullivan
Eric C. Stops                                             SAUL EWING ARNSTEIN & LEHR LLP
Angus Chen                                                One Riverfront Plaza, Suite 1520
Evangeline Shih                                           Newark, New Jersey 07102-5426
Catherine Mattes                                          (973) 286-6700
QUINN EMANUEL URQUHART & SULLIVAN, LLP                    clizza@saul.com
51 Madison Avenue, 22nd Floor
New York, New York 10010                                 Attorneys for Plaintiff
(212) 849-7000                                           TherapeuticsMD, Inc.




                                             - 33 -
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 34 of 397 PageID: 34




                  EXHIBIT A
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 35 of 397 PageID: 35
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 36 of 397 PageID: 36
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 37 of 397 PageID: 37
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 38 of 397 PageID: 38
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 39 of 397 PageID: 39
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 40 of 397 PageID: 40
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 41 of 397 PageID: 41
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 42 of 397 PageID: 42
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 43 of 397 PageID: 43
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 44 of 397 PageID: 44
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 45 of 397 PageID: 45
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 46 of 397 PageID: 46
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 47 of 397 PageID: 47
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 48 of 397 PageID: 48
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 49 of 397 PageID: 49
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 50 of 397 PageID: 50
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 51 of 397 PageID: 51
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 52 of 397 PageID: 52
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 53 of 397 PageID: 53
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 54 of 397 PageID: 54
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 55 of 397 PageID: 55
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 56 of 397 PageID: 56
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 57 of 397 PageID: 57
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 58 of 397 PageID: 58
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 59 of 397 PageID: 59




                  EXHIBIT B
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 60 of 397 PageID: 60
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 61 of 397 PageID: 61
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 62 of 397 PageID: 62
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 63 of 397 PageID: 63
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 64 of 397 PageID: 64
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 65 of 397 PageID: 65
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 66 of 397 PageID: 66
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 67 of 397 PageID: 67
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 68 of 397 PageID: 68
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 69 of 397 PageID: 69
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 70 of 397 PageID: 70
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 71 of 397 PageID: 71
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 72 of 397 PageID: 72
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 73 of 397 PageID: 73
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 74 of 397 PageID: 74
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 75 of 397 PageID: 75
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 76 of 397 PageID: 76
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 77 of 397 PageID: 77
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 78 of 397 PageID: 78
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 79 of 397 PageID: 79
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 80 of 397 PageID: 80
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 81 of 397 PageID: 81
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 82 of 397 PageID: 82
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 83 of 397 PageID: 83
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 84 of 397 PageID: 84
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 85 of 397 PageID: 85
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 86 of 397 PageID: 86
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 87 of 397 PageID: 87
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 88 of 397 PageID: 88




                  EXHIBIT C
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 89 of 397 PageID: 89
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 90 of 397 PageID: 90
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 91 of 397 PageID: 91
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 92 of 397 PageID: 92
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 93 of 397 PageID: 93
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 94 of 397 PageID: 94
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 95 of 397 PageID: 95
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 96 of 397 PageID: 96
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 97 of 397 PageID: 97
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 98 of 397 PageID: 98
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 99 of 397 PageID: 99
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 100 of 397 PageID: 100
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 101 of 397 PageID: 101
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 102 of 397 PageID: 102
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 103 of 397 PageID: 103
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 104 of 397 PageID: 104
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 105 of 397 PageID: 105
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 106 of 397 PageID: 106
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 107 of 397 PageID: 107
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 108 of 397 PageID: 108
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 109 of 397 PageID: 109
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 110 of 397 PageID: 110
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 111 of 397 PageID: 111
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 112 of 397 PageID: 112
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 113 of 397 PageID: 113
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 114 of 397 PageID: 114
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 115 of 397 PageID: 115
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 116 of 397 PageID: 116




                   EXHIBIT D
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 117 of 397 PageID: 117
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 118 of 397 PageID: 118
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 119 of 397 PageID: 119
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 120 of 397 PageID: 120
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 121 of 397 PageID: 121
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 122 of 397 PageID: 122
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 123 of 397 PageID: 123
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 124 of 397 PageID: 124
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 125 of 397 PageID: 125
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 126 of 397 PageID: 126
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 127 of 397 PageID: 127
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 128 of 397 PageID: 128
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 129 of 397 PageID: 129
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 130 of 397 PageID: 130
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 131 of 397 PageID: 131
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 132 of 397 PageID: 132
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 133 of 397 PageID: 133
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 134 of 397 PageID: 134
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 135 of 397 PageID: 135
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 136 of 397 PageID: 136
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 137 of 397 PageID: 137
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 138 of 397 PageID: 138
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 139 of 397 PageID: 139
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 140 of 397 PageID: 140
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 141 of 397 PageID: 141
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 142 of 397 PageID: 142
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 143 of 397 PageID: 143
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 144 of 397 PageID: 144
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 145 of 397 PageID: 145
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 146 of 397 PageID: 146
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 147 of 397 PageID: 147
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 148 of 397 PageID: 148
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 149 of 397 PageID: 149




                   EXHIBIT E
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 150 of 397 PageID: 150
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 151 of 397 PageID: 151
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 152 of 397 PageID: 152
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 153 of 397 PageID: 153
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 154 of 397 PageID: 154
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 155 of 397 PageID: 155
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 156 of 397 PageID: 156
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 157 of 397 PageID: 157
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 158 of 397 PageID: 158
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 159 of 397 PageID: 159
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 160 of 397 PageID: 160
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 161 of 397 PageID: 161
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 162 of 397 PageID: 162
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 163 of 397 PageID: 163
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 164 of 397 PageID: 164
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 165 of 397 PageID: 165
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 166 of 397 PageID: 166
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 167 of 397 PageID: 167
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 168 of 397 PageID: 168
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 169 of 397 PageID: 169
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 170 of 397 PageID: 170




                   EXHIBIT F
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 171 of 397 PageID: 171
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 172 of 397 PageID: 172
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 173 of 397 PageID: 173
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 174 of 397 PageID: 174
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 175 of 397 PageID: 175
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 176 of 397 PageID: 176
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 177 of 397 PageID: 177
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 178 of 397 PageID: 178
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 179 of 397 PageID: 179
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 180 of 397 PageID: 180
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 181 of 397 PageID: 181
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 182 of 397 PageID: 182
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 183 of 397 PageID: 183
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 184 of 397 PageID: 184
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 185 of 397 PageID: 185
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 186 of 397 PageID: 186
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 187 of 397 PageID: 187
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 188 of 397 PageID: 188
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 189 of 397 PageID: 189
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 190 of 397 PageID: 190
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 191 of 397 PageID: 191
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 192 of 397 PageID: 192
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 193 of 397 PageID: 193




                   EXHIBIT G
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 194 of 397 PageID: 194
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 195 of 397 PageID: 195
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 196 of 397 PageID: 196
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 197 of 397 PageID: 197
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 198 of 397 PageID: 198
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 199 of 397 PageID: 199
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 200 of 397 PageID: 200
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 201 of 397 PageID: 201
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 202 of 397 PageID: 202
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 203 of 397 PageID: 203
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 204 of 397 PageID: 204
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 205 of 397 PageID: 205
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 206 of 397 PageID: 206
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 207 of 397 PageID: 207
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 208 of 397 PageID: 208
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 209 of 397 PageID: 209
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 210 of 397 PageID: 210
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 211 of 397 PageID: 211
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 212 of 397 PageID: 212
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 213 of 397 PageID: 213
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 214 of 397 PageID: 214
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 215 of 397 PageID: 215
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 216 of 397 PageID: 216
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 217 of 397 PageID: 217
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 218 of 397 PageID: 218
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 219 of 397 PageID: 219
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 220 of 397 PageID: 220
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 221 of 397 PageID: 221
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 222 of 397 PageID: 222
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 223 of 397 PageID: 223
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 224 of 397 PageID: 224
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 225 of 397 PageID: 225
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 226 of 397 PageID: 226
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 227 of 397 PageID: 227




                   EXHIBIT H
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 228 of 397 PageID: 228
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 229 of 397 PageID: 229
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 230 of 397 PageID: 230
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 231 of 397 PageID: 231
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 232 of 397 PageID: 232
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 233 of 397 PageID: 233
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 234 of 397 PageID: 234
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 235 of 397 PageID: 235
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 236 of 397 PageID: 236
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 237 of 397 PageID: 237
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 238 of 397 PageID: 238
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 239 of 397 PageID: 239
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 240 of 397 PageID: 240
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 241 of 397 PageID: 241
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 242 of 397 PageID: 242
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 243 of 397 PageID: 243
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 244 of 397 PageID: 244
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 245 of 397 PageID: 245
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 246 of 397 PageID: 246
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 247 of 397 PageID: 247
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 248 of 397 PageID: 248
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 249 of 397 PageID: 249




                    EXHIBIT I
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 250 of 397 PageID: 250
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 251 of 397 PageID: 251
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 252 of 397 PageID: 252
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 253 of 397 PageID: 253
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 254 of 397 PageID: 254
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 255 of 397 PageID: 255
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 256 of 397 PageID: 256
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 257 of 397 PageID: 257
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 258 of 397 PageID: 258
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 259 of 397 PageID: 259
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 260 of 397 PageID: 260
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 261 of 397 PageID: 261
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 262 of 397 PageID: 262
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 263 of 397 PageID: 263
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 264 of 397 PageID: 264
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 265 of 397 PageID: 265
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 266 of 397 PageID: 266
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 267 of 397 PageID: 267
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 268 of 397 PageID: 268
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 269 of 397 PageID: 269
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 270 of 397 PageID: 270
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 271 of 397 PageID: 271
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 272 of 397 PageID: 272
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 273 of 397 PageID: 273




                    EXHIBIT J
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 274 of 397 PageID: 274
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 275 of 397 PageID: 275
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 276 of 397 PageID: 276
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 277 of 397 PageID: 277
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 278 of 397 PageID: 278
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 279 of 397 PageID: 279
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 280 of 397 PageID: 280
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 281 of 397 PageID: 281
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 282 of 397 PageID: 282
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 283 of 397 PageID: 283
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 284 of 397 PageID: 284
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 285 of 397 PageID: 285
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 286 of 397 PageID: 286
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 287 of 397 PageID: 287
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 288 of 397 PageID: 288
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 289 of 397 PageID: 289
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 290 of 397 PageID: 290
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 291 of 397 PageID: 291
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 292 of 397 PageID: 292
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 293 of 397 PageID: 293
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 294 of 397 PageID: 294
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 295 of 397 PageID: 295
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 296 of 397 PageID: 296
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 297 of 397 PageID: 297
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 298 of 397 PageID: 298
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 299 of 397 PageID: 299
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 300 of 397 PageID: 300
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 301 of 397 PageID: 301
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 302 of 397 PageID: 302
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 303 of 397 PageID: 303
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 304 of 397 PageID: 304
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 305 of 397 PageID: 305
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 306 of 397 PageID: 306
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 307 of 397 PageID: 307
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 308 of 397 PageID: 308
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 309 of 397 PageID: 309
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 310 of 397 PageID: 310
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 311 of 397 PageID: 311




                   EXHIBIT K
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 312 of 397 PageID: 312
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 313 of 397 PageID: 313
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 314 of 397 PageID: 314
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 315 of 397 PageID: 315
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 316 of 397 PageID: 316
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 317 of 397 PageID: 317
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 318 of 397 PageID: 318
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 319 of 397 PageID: 319
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 320 of 397 PageID: 320
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 321 of 397 PageID: 321
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 322 of 397 PageID: 322
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 323 of 397 PageID: 323
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 324 of 397 PageID: 324
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 325 of 397 PageID: 325
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 326 of 397 PageID: 326
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 327 of 397 PageID: 327
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 328 of 397 PageID: 328
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 329 of 397 PageID: 329
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 330 of 397 PageID: 330
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 331 of 397 PageID: 331
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 332 of 397 PageID: 332
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 333 of 397 PageID: 333
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 334 of 397 PageID: 334
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 335 of 397 PageID: 335
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 336 of 397 PageID: 336
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 337 of 397 PageID: 337
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 338 of 397 PageID: 338
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 339 of 397 PageID: 339
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 340 of 397 PageID: 340
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 341 of 397 PageID: 341
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 342 of 397 PageID: 342
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 343 of 397 PageID: 343
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 344 of 397 PageID: 344
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 345 of 397 PageID: 345
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 346 of 397 PageID: 346
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 347 of 397 PageID: 347
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 348 of 397 PageID: 348
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 349 of 397 PageID: 349
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 350 of 397 PageID: 350




                   EXHIBIT L
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 351 of 397 PageID: 351
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 352 of 397 PageID: 352
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 353 of 397 PageID: 353
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 354 of 397 PageID: 354
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 355 of 397 PageID: 355
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 356 of 397 PageID: 356
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 357 of 397 PageID: 357
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 358 of 397 PageID: 358
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 359 of 397 PageID: 359
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 360 of 397 PageID: 360
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 361 of 397 PageID: 361
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 362 of 397 PageID: 362
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 363 of 397 PageID: 363
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 364 of 397 PageID: 364
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 365 of 397 PageID: 365
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 366 of 397 PageID: 366
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 367 of 397 PageID: 367
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 368 of 397 PageID: 368
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 369 of 397 PageID: 369
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 370 of 397 PageID: 370
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 371 of 397 PageID: 371
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 372 of 397 PageID: 372
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 373 of 397 PageID: 373
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 374 of 397 PageID: 374
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 375 of 397 PageID: 375
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 376 of 397 PageID: 376
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 377 of 397 PageID: 377
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 378 of 397 PageID: 378
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 379 of 397 PageID: 379
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 380 of 397 PageID: 380
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 381 of 397 PageID: 381
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 382 of 397 PageID: 382
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 383 of 397 PageID: 383
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 384 of 397 PageID: 384
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 385 of 397 PageID: 385
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 386 of 397 PageID: 386
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 387 of 397 PageID: 387
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 388 of 397 PageID: 388
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 389 of 397 PageID: 389
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 390 of 397 PageID: 390
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 391 of 397 PageID: 391
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 392 of 397 PageID: 392
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 393 of 397 PageID: 393
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 394 of 397 PageID: 394
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 395 of 397 PageID: 395
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 396 of 397 PageID: 396
Case 3:20-cv-05256-FLW-TJB Document 1 Filed 04/29/20 Page 397 of 397 PageID: 397
